Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Outputting the analog version of the filtered digitized version of the analog sensor signals along with the analog reference signal to a recordation system is the first time that the analog reference signal is mentioned as separate from “analog sensor signal”. Does Applicant intend to have the reference signal filtered and digitized and the received analog reference signal unfiltered and digitized output in the last step?  It is unclear from the claim as currently written. Claims 1 and 11 should be amended to recite; along with the unfiltered analog reference signal to distinguish.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 9-11, 15-16, 19-20 are rejected under 35 U.S.C. 103 as being

US20180132749. 

Regarding claims 1 and 11, Govari ‘348 discloses an apparatus/method[see
figures 1-2] for facilitating visualization of biometric data in conjunction with
recordation of such data comprising: an analog-to-digital converter(44)
configured to receive a plurality of analog sensor signals(analog ECG signals) to
produce respective digitized versions of the analog sensor signals[ [Fig.2;0031-
0032]]; digital filtering circuitry configured to filter the respective digitized versions
of the analog sensor signals to produce respective filtered digitized versions of
the analog sensor signals[0012,0013]; the digital filtering circuitry configured to
output the filtered digitized versions of the analog sensor signals to a
visualization system to provide real time display thereof[0012-0013,0035, claims
11-12]; the digital filtering circuitry configured to communicate the filtered
digitized versions of the analog sensor signals to a digital-to-analog
converter[0012-0013,0035, claims 11-12]; the digital-to-analog converter
configured to produce an analog version of the filtered digitized versions of the
analog sensor signals[see claims 11-12]; and an analog signal output(84)
configured to output the analog version of the filtered digitized versions of the
analog sensor signals to a recordation system(40) to provide supplemental
processing and storage thereof[see fig.2-3;[0031-0036]]. Govari ‘348 discloses
substantially the invention as claimed but failed to disclose an analog reference
signal. However, Govari ‘749 discloses a medical catheterization is carried out by
receiving a plurality of analog bioelectric signals in respective channels and
multiplexing the bioelectric signals in respective selection events. The selection
events comprise making a first connection with a reference voltage 45, thereafter

bioelectric signals. The method is further carried out by outputting the multiplexed
bioelectric signals to an analog-to-digital converter [see abstract][see
fig.2][0008,0009,0013]. Thus, it would have been obvious to one of ordinary skills
in the art by the time the invention was made to modify Govari ‘348 to have a
reference signal in view of Govari’749 in order to record bio-signal while reducing noise.
Regarding claims 5 and 15, the digital filtering circuitry is configured to receive and filter digital sensor signals of digital sensors to produce respective filtered versions of the digital sensor signals; the digital filtering circuitry is configured to output the filtered versions of the digital sensor signals along with the filtered digitized versions of the analog sensor signals to the visualization system to provide real time display thereof; the digital filtering circuitry is configured to communicate the filtered versions of the digital sensor signals to the digital-to- analog converter (48) to produce an analog version of the filtered versions of the digital sensor signals; and the digital-to-analog converter (48) is configured to output the analog version of the filtered versions of the digital sensor signals along with the analog version of the filtered digitized versions of the analog sensor signals to the recordation system(40)[fig. 1-2; 0012-0013,0035, claims 11- 12].
Regarding claims 6 and 16, Govari ‘348 discloses wherein the digital filtering circuitry is configured to receive biometric data signals (“receiving ECG signal” [0026]) from at least one of a catheter (21)[see fig. 1-2][0012-0013,00-0026,0035,claims 11-12].
Regarding claims 9 and 19, Govari ‘348 discloses wherein the analog-to-digital converter (44) is capable of receiving biometric data (“receiving ECG signal” [0026]) signals from at least one of a catheter (23)[see fig. 1-2][0023-0026]. 
Regarding claims 10 and 20, Govari ‘348 discloses wherein the analog-to-digital converter(44) is capable of receiving as the analog reference signal a right leg signal 

Claims 2-4,7-8,12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al US2019/0307348 in view of Govari et al US 2018/0132749 as applied to claims 11,1 above, and further in view of Altmann et al US2020/0397328. 

Regarding claims 2 and 12, Govari ‘348 discloses wherein the analog-to-digital converter (44)[see fig.2] but failed to receive Wilson Central Terminal signals from limb electrodes for producing an electrocardiogram. However, Altmann discloses receive Wilson Central Terminal signals from limb electrodes for producing an electrocardiogram [0016]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Govari ‘348 to have to receive Wilson Central Terminal signals from limb electrodes for producing an electrocardiogram in view of Altmann teaching in order to provide connectivity for ECG signal.
Regarding claims 3 and 13, Govari ‘348 discloses the analog-to-digital converter (44) is capable of receiving as the analog reference signal a right leg signal from a right leg electrode which signal is output to the recordation system[0004,0008, 0015,0019, 0020-0021 ,0023,0027]. 
Regarding claims 4 and 14, Govari ‘348 discloses the analog-to-digital converter (44) is capable of receiving biometric data signals(“signal from sensor attached to the patient skin”[0024]) from at least one of a catheter (21)[see fig. 1 -2][0023-0024].



Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. 
Applicant main argument is that the references do not discloses the same analog reference signal to process both the claimed analog sensor signals for digitization and the claimed analog version of the filtered digitized versions of the analog sensor signals for recording. 
The examiner respectfully disagrees, for Govari ‘348 discloses outputting the analogue signal to an external recording system 40[0035] and Govari ‘749 teaches the analogue reference signal 45[fig.2] and thus the combination of Govari ’348 and Govari ’749 discloses the same analog reference signal to process both the claimed analog sensor signals for digitization and the claimed analog version of the filtered digitized versions of the analog sensor signals for recording. For this reason the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792